Citation Nr: 0024466
Decision Date: 09/14/00	Archive Date: 11/03/00

DOCKET NO. 99-04 364               DATE SEP 14 2000

On appeal from the Department of Veterans Affairs Regional Office
in Huntington, West Virginia

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for degenerative disc
disease of the lumbar spine.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION The veteran had active military service from November
1942 to September 1945.

This appeal to the Board of Veterans' Appeals (Board) arises from
a September 1998 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In
that determination, the RO denied the veteran's application to
reopen a claim of entitlement to service connection for a back
disability.

FINDINGS OF FACT

1. In October 1979 and May 1986, the Board denied the veteran's
claims for service connection for degenerative disc disease of the
lumbar spine.

2. New evidence that has been associated with the claims file since
the Board May 1986 decision, when considered alone or in
conjunction with the evidence previously of record, is relevant and
probative of the issue under consideration and is so significant
that it must be considered to fairly decide the merits of the
claim.

3. Inasmuch as the veteran has asserted sustaining an injury to a
back in service, and the record includes an opinion by a private
physician that the veteran currently has a back disability that may
be have been caused by a service injury, the veteran's claim is
plausible.

CONCLUSIONS OF LAW

1. The Board's October 1979 and May 1986 decisions denying the
veteran's claims for service connection for degenerative disc
disease of the lumbar spine are final. 38 U.S.C.A. 7013, 7104(b)
(West 1991 & Supp. 2000); 38 C.F.R. 20.1100 (1999).

2. New and material evidence has been presented, and the claim for
service connection for degenerative disc disease of the lumbar
spine is reopened. 38 U.S.C.A. 5107, 5108 (West 1991); 38 C.F.R.
3.156 (1999).

- 2 -

3. The claim for service connection for degenerative disc disease
of the lumbar spine is well grounded. 38 U.S.C.A. 5107(a) (West
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially denied service connection for a back disability
in an October 1979 decision. The Board concluded that the veteran's
back disability clearly and unmistakably preexisted service and was
not aggravated by service. At that time, the pertinent evidence
before the Board included the veteran's service medical records,
the report of a VA examination dated in November 1978, medical
statement dated in October 1969 and March 1970 of R.R. Raub, M.D.

The report of an entrance examination dated in October 1942 was
negative for a back disorder. It was noted that the veteran had a
chronic rheumatic condition in the hips and legs and that he had
been seen for hip pain. The veteran was hospitalized in December
1942 and that he had had rheumatism for the previous four years. An
X-ray study of the sacroiliac region in December 1942 revealed
sclerosis of both sacroiliac joints. The final diagnosis was
lumbago, right, cause, undetermined. In June 1943, the veteran was
seen for pain in the lumbosacral area; he was treated with liniment
and aspirin. Two days later, the veteran reported that he had had
a severe backache, noted as due to strain in civilian life. The
veteran returned to duty and approximately one week later the
backache continued. It war noted that the veteran experienced pain
intermittently in the lower back for 4 to 6 years. The pain was
worse after exercise. The report of a separation examination dated
in September 1945 showed no musculoskeletal defects.

In the October 1969 and March 1970 statements, Dr. Raub reported
that he had treated the veteran on several occasions. In the
October 1969 statement, the doctor indicated that the veteran
initially injured his back in March 1967 when he lifted a brake
beam and developed severe pain. The doctor also opined that the
veteran sprained his back based on a pre-existing lumbosacral
arthritis. In March 1970, Dr. Raub recorded an initial injury of
March 1969.

- 3 -

When examined by VA in November 1978, the veteran complained of
back problems. An examination of the musculoskeletal system was
normal. There was no pertinent diagnosis entered with respect to a
back disability.

In May 1986, the Board denied the veteran's claim for service
connection for a back disability. At that time, additional
pertinent evidence before the Board included medical records of
Stevens Clinic Hospital dated in April 1952, medical statements of
Dr. Raub dated in April 1967 and May 1968, studies of the Bluefield
Sanitarium dated in April 1967 and September 1969, the findings of
a Railroad Retirement Board dated in January 1981 with supporting
medical records also dated in 1981, medical documents of Duke
University dated from 1976 to 1984, and an August 1985 statement
regarding an injury to the veteran's back.

The Stevens Clinic Hospital records show that the veteran
experienced mild, intermittent low back pain for the previous few
years and that the veteran had an episode of back pain a few days
prior that began after the veteran lifted scrap iron and broke
rivets. A physical examination of the back revealed spasm and
slight restriction of motion. An X-ray of the lumbar spine was
negative for an old or recent injury, malalignment or remarkable
arthritis.

X-rays studies of the Bluefield Sanitarium dated in April 1967 and
September 1969 disclosed localized arthritis between the bodies L5
and S1, with slight narrowing of the joint space and bridging,
anteriorly.

In the August 1985 statement, it was indicated that the veteran
sprained his back while at work in March 1957.

Medical statements of Dr. R.R. Raub dated in April 1967 and May
1968 regarding the veteran's back disability reflect that the
veteran incurred an employment related back injury in March 1967
and that the doctor treated the veteran for the injury.

The records of the Railroad Retirement Board dated in January 1981
include medical statements dated in February 1981 of Jorge de la
Piedra, M.D., and A.R.

- 4 -

Piracha, M.D. These statements essentially provide that the veteran
experienced low back trouble since 1942 when he developed back
problems after engaging in heavy strenuous activities and that the
veteran injured his back in 1952, 1956, and 1967. A physician for
the Railroad Retirement Board examination diagnosed the veteran as
having degenerative arthritis of the lumbar spine.

The Duke University medical records dated in April 1976 reflect
that John B. Pfeiffer, M.D, saw the veteran. At that time, Dr.
Pfeiffer noted a medical history of several back injuries with the
last injury having occurred in 1967 when the veteran lifted and
threw a heavy item. The diagnoses included low back pain secondary
to injury. An April 1984 evaluation conducted by John R. Rice, M.D.
reflects, inter alia, that the veteran reported a back injury since
1942. It was noted that the veteran was hospitalized for a six-week
period and that there was gradual symptomatic improvement. It was
also noted that the veteran had another episode of back pain in the
mid 1940s that was associated with heavy lifting and that the
veteran was responsive to conservative therapy. Additional back
injuries in 1952, 1956, 1957, 1967, and 1968 were reported.

In May 1986, the Board denied the veteran's claim for service
connection for a back disability. As the basis of that
determination, the Board found that the veteran's back disability
existed prior to service and that it had not increase in severity
during the veteran's period of active duty.

Following an attempt to reopen the claim, in April 1998, the RO
determined that new and material evidence to reopen the veteran's
claim for service connection for degenerative disc disease of the
lumbar spine claimed as a back condition had not been submitted.
That denial culminated in the instant appeal.

Because this case involves an attempt to reopen a previously denied
claim, the laws and regulations pertaining to finality and
reopening of claims are pertinent to the appeal. When the Board
disallows a claim, the disallowance is final unless the Chairman
determines that reconsideration is warranted, the veteran appeals
the decision, or another exception to finality applies. Otherwise,
no claim based upon.

- 5 -

the same factual basis shall be considered. See 38 U.S.C.A. 7103,
7104 (West 1991 & Supp. 2000); 38 C.F.R. 20.1100 (1999). In this
case, the Board's October 1979 and May 1986 Board decisions are
final.

If, however, new and material evidence is presented or secured with
respect to a claim which has been disallowed, the Secretary shall
reopen the claim and review the former disposition of the claim. 38
U.S.C.A. 5108 (West 1991). In Elkins v. West, 12 Vet. App. 209
(1999) (en banc), the United States Court of Appeals for Veterans
Claims (hereinafter the Court), held that the United States Court
of Appeals for the Federal Circuit (Federal Circuit), in Hodge v.
West, 155 F.3d 1356 (Fed Cir 1998), articulated a three-step
process for consideration of a previously denied claim: first it
must be determined whether new and material evidence has been
presented under 38 C.F.R. 3.156(a); second, if new and material
evidence has been presented, immediately upon reopening, it must be
determined whether, based upon all the evidence and presuming its
credibility, the claim as reopened is well grounded pursuant to 38
U.S.C.A. 5107(a); and third, if the claim is well grounded, the
adjudicator may evaluate the merits after ensuring the duty to
assist under 38 U.S.C.A. 5107(b) has been fulfilled.

"New and material" evidence is evidence not previously submitted,
cumulative or redundant, and which by itself, or along with
evidence previously submitted, is sc significant that it must be
considered to fairly decide the merits of the claim. 38 C.F.R.
3.156(a) (1999).

In determining whether the evidence is new and material, the
credibility of the newly presented evidence is to be presumed.
Justus v. Principi, 3 Vet. App. 510 (1992). Consideration must be
given to all of the evidence received since the last disallowance
of these claims on any basis, or, in this case, since the Board's
May 1986 decision. Evans v. Brown, 9 Vet. App 273, 282-83 (1993).

The evidence associated with the claims file since the May 1986
Board decision consists of duplicate copies of the Railroad
Retirement application and supporting medical evaluations dated in
1981, duplicative copies of medical records of Duke

- 6 -

University dating from April 1976 to February 1982, private medical
documents consisting of records dated from 1992 to 1998 showing
treatment for and studies reflecting degenerative disc disease and
mild bilateral foraminal narrowing at L4-L-5 and L5-S1 due to
degenerative disc disease, and documents pertaining the veteran's
unit activities during service.

Of the evidence additionally added to the record, the Board points
out that an August 1997 study revealed a diagnosis of degenerative
disc diseases of the lumber spine. In addition, J. Brookins Taylor,
M.D. reported in an April 1998 medical evaluation that he had been
following the veteran mainly for hypertension, diabetes, and
episodes of bronchitis and bronchial asthma. Dr. Taylor noted that
the veteran was told by VA to apply for disability due to injury
occurring in service in the 1940s. The doctor indicated that the
veteran's back problem may well be related to his previous injury.

This evidence is "new" because it was not physically of record when
the Board denied the veteran's claim in May 1986 and it was not
otherwise cumulative or redundant of the evidence that was on file
at the time of that decision.

In addition, the Board finds that this evidence is relevant and
probative and is so significant that it must be considered to
fairly decide the merits of the veteran's claim. That is, it is
"material." See 38 C.F.R. 3.156; Hodge, supra. Thus, since new and
material evidence has been submitted, the veteran's claim for
service connection for degenerative disc disease of the lumbar
spine claimed as a back condition is reopened and must be
considered on a de novo basis.

B. Well-Grounded Claim Analysis

Having reopened the veteran's claim for service connection ton
degenerative disc disease of the lumbar spine claimed as a back
condition, the next step is to determine whether the claim is well
grounded. See Elkins, 12 Vet. App. at 218-219.

- 7 -

In order for a claim for service connection to be well grounded,
there must be competent evidence (lay or medical, as appropriate)
of: (1) a current disability; (2) an in-service injury or disease;
and (3) a nexus between the current disability and the in-service
injury or disease (or, in a secondary service connection claim, a
nexus between the current disability and a service-connected
disability). See Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza
v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran has asserted injuring his spine in service. That
evidence, along with the same evidence that constitutes new and
material evidence to reopen the claim--namely, Dr. Taylor's April
1998 opinion--is sufficient to well ground the claim, as that
evidence establishes the currently claimed disability and a
possible nexus between that disability and service (specifically,
the alleged in-service injury). Hence, the veteran's claim is
plausible and capable of substantiation and, thus, well grounded
within the meaning of 38 U.S.C.A. 5107(a) (West 1991).

ORDER

The petition to reopen the claim for service connection for a low
back disability is granted, and the claim is hereby reopened.

As evidence of a well-grounded claim for service connection for a
low back disability has been submitted, the appeal is allowed to
this extent.

REMAND

As the veteran's claim for service connection for a low back
disability is well grounded, VA has a duty to assist the veteran in
the development of facts pertaining to his claim. 38 U.S.C.A.
5107(a) (West 1991). The Court has held that the duty to assist the
veteran in obtaining and developing facts and evidence to support
his claim includes obtaining all relevant medical records. Littke
v. Derwinski, 1 Vet.

- 8 -

App. 90 (1990). The duty to assist also includes, when appropriate,
the duty to conduct a thorough and contemporaneous examination of
the veteran that takes into account the records of prior medical
treatment. Green v. Derwinski, 1 Vet. App. 121 (1991).

As noted above, Dr. Taylor has offered an opinion that the
veteran's current low back disorder may well be related to in-
service injury. However, the extent that Dr. Taylor considered the
veteran's documented medical history is unknown, particularly in
light the multiple injuries incurred by the veteran shortly after
he separated from service as discussed above. Under these
circumstances, the Board finds that a medical opinion concerning
the dispositive question of the nature and etiology of the
veteran's low back disability is warranted. See Caffrey v. Brown,
6 Vet. App. 377, 381 (1994). However, prior to scheduling the
veteran to undergo VA examination, the RO should obtain and
associate with the claims file all outstanding pertinent treatment
records from any appropriate VA facility(tour) and any and all
other sources identified by the veteran, so that the examiner's
review of the veteran's pertinent medical history is a fully
informed one.

Accordingly, the case is hereby REMANDED to the RO for the
following development:

1. The RO should obtain and associate with the record all
outstanding records of pertinent medical treatment from all health
care providers, VA and private, and any other source or facility
identified by the veteran. The aid of the veteran and his
representative in securing such records should be enlisted, as
needed. If any requested records are not available, or the search
for any such records otherwise yields negative results, that fact
should clearly be indicated in the claims file.

2. After associating with the claims file all medical records
received, the RO should schedule the veteran for

- 9 -

a VA orthopedic examination. All indicated tests and studies should
be accomplished, and all clinical findings should be reported in
detail. The claims file, to include a complete copy of this REMAND,
must toy to, be and reviewed by, the examiner.

Based on his/her examination of the veteran, and review of the
veteran's pertinent medical history, the examiner should express an
opinion as to whether it is at least as likely as not that the
veteran currently has a low back disability due to disease or
injury which was incurred in or aggravated by service. The examiner
must set forth the complete rationale underlying any conclusions
drawn or opinions expressed (to include, as necessary, citation to
specific evidence of record) in a typewritten report.

3. The RO should review the claims file to ensure full compliance
with the terms of this REMAND. If any requested action is not
undertaken, or is taken in a deficient manner, immediate corrective
action should be undertaken.

4. After completion of the requested development, and after
completion of any other development deemed warranted by the record,
the RO should readjudicate the claim on a de novo basis in light of
all evidence of record and all pertinent legal authority. The RO
must provide adequate reasons and bases for its decision, citing to
all governing legal authority and precedent, and addressing all
issues and concerns that were noted in this REMAND.

- 10 -

5. If the benefits sought by the veteran are not granted to his
satisfaction, he and his representative should be furnished a
supplemental statement of the case and given an opportunity to
submit evidence and arguments in response thereto, prior to the
case being returned to the Board for further appellate
consideration.

The purpose of this REMAND is to afford due process and to
accomplish additional development and adjudication; it is not the
Board's intent to imply whether the benefits requested should be
granted or denied. The veteran need take no action until otherwise
notified, but he may furnish additional evidence and/or argument
during the appropriate time frame. See Kutscherousky v. West, 12
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996);
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3
Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the RO's to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals



